Citation Nr: 1445839	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $7,293.00, created during the period from October 13, 2010 to April 30, 2011 based on the Veteran's incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2011 and June 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and the Debt Management Center in Saint Paul, Minnesota.  An April 2011 rating decision reduced the Veteran's service-connected compensation award to a 10 percent rate effective October 13, 2010, resulting in an overpayment of benefits.  The Board notes that while the April 2011 rating decision contains a typographical error, identifying the effective date of the rate adjustment as October 23, 2010, rate adjustment information contained in the record shows that the effective date of the adjustment was correctly made effective on October 13, 2010, 61 days after the Veteran's August 13, 2010 incarceration.  

A May 2011 letter from the Debt Management Center informed the Veteran that an overpayment in the amount of $7,293.00 had been created.  In May 2011, the Veteran filed a request for a waiver of the overpayment.  A June 2011 decision from the Debt Management Center denied the waiver request.  

A claim for an uncontested apportionment in favor of the Veteran's son has been raised by the Veteran in a December 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record shows that an overpayment in the amount of $7,293.00 was created based on a reduction of the Veteran's benefits, effective October 13, 2010, due to his incarceration.  

The Veteran contends that a waiver should be granted based on the RO's failure to consider or act on his request to adjust payments to reduce an overpayment of benefits in a timely manner.  In that regard, the Veteran identified two separate requests in December 2010 correspondence.  First, he requested that VA provide him any forms and criteria applicable under 38 C.F.R. § 3.450 (which addresses apportionment of benefits), because he had a dependent and wanted to have his withheld compensation claimed by his dependent.  In later May 2011 correspondence, the Veteran identified his dependent as an adult disabled son whom he supported.  In the December 2010 letter, the Veteran also requested that the RO "reduce [his] potential overpayment by adjusting [his] compensation payments before the 60 day period ends."  

The record shows that the Veteran did receive any notice addressing his request for an apportionment, and the claim for an uncontested apportionment was not adjudicated.  Because a determination on the apportionment claim, to include the question of whether the Veteran's adult disabled son may be considered a dependent child for the purpose of apportionment, could potentially have reduced the overpayment of benefits created, the Board finds that adjudication of that claim is necessary prior to the Board's consideration of the Veteran's waiver request.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).   

While the Veteran's overpayment is shown to be due to a reduction of benefits to the 10 percent rate, effective October 13, 2010, the record does not include a clear accounting of how the $7,293.00 overpayment was calculated.  On remand, the AOJ should provide an accounting showing how the overpayment was computed.  See Narron v. West, 13 Vet. App. 223, 228-229 (1999) (holding that the Board should provide reasons and bases justifying why the amount stated was the proper amount of the overpayment, and that a remand was appropriate where the record did not contain an explanation of the way the overpayment had been computed.).

The Veteran's most recent financial statement was provided in May 2011, during his period of incarceration.  On remand, the AOJ should request that the Veteran submit updated financial status report in order to better assess his contention with regard to financial hardship.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the Veteran has received a copy of all notices relevant to the December 2010 claim for an apportionment of benefits. 

2.  Thereafter, the AOJ should formally adjudicate the Veteran's claim for an uncontested apportionment in favor his son, to include the question of whether the Veteran's adult disabled son may be considered a dependent child for the purpose of apportionment.  

3.  The AOJ should provide an accounting showing how the overpayment, in the amount of $7,293.00, was computed.

4.  The AOJ should request that the Veteran submit updated financial status report in conjunction with his appeal for a waiver.  

5.  Thereafter, the AOJ should readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA benefits in the amount of $7,293.00.  If the benefit sought remains denied, the Veteran and representative should be furnished a supplemental statement of the case, and should be given a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



